Citation Nr: 1132788	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  08-34 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to November 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the Veteran's claims of entitlement to service connection for hearing loss and tinnitus.

In May 2010, the Veteran testified before the undersigned Veterans Law Judge, seated at the RO in Detroit, Michigan.  A transcript of the hearing has been associated with the claims file. 

The Board, in a July 2010 decision, denied the Veteran's claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2011 Order, the Court granted a Joint Motion for Remand (JMR) of the claims and vacated the Board's decision.  These matters were remanded to the Board for readjudication in accordance with the JMR.


FINDINGS OF FACT

1.  The probative evidence of record indicates that the Veteran's current hearing loss is related to his in-service acoustic trauma. 

2.  The probative evidence of record indicates that the Veteran's current tinnitus is related to his in-service acoustic trauma. 


CONCLUSIONS OF LAW

1.  Hearing loss was incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1101, 1110, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

In light of the favorable disposition, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). Service connection for some disorders, including sensorineural hearing loss, will be rebuttably presumed if manifested to a compensable degree within one year following active service.  The Veteran's tinnitus, however, is not a disability for which service connection may be granted on a presumptive basis.  38 U.S.C.A.       §§ 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Where a combat wartime veteran alleges he suffers disability due to an injury incurred during combat service, 38 U.S.C.A. § 1154(b) (West 2002) must be considered.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995).  In this case, the Veteran served during wartime; and the Veteran's service personnel records indicate that his military specialty was construction.  The Veteran's service personnel records, however, are silent for indicia of combat service.  Thus, 38 U.S.C.A. § 1154(b) does not apply.

The Board notes, and the Veteran does not argue otherwise, that his service treatment records, including his November 1969 service separation physical examination and history, are silent for complaint, treatment, or diagnoses of hearing loss or tinnitus.  At the time of his service separation physical examination, the Veteran demonstrated 15/15 hearing during whisper voice testing.  The Board notes that whisper voice testing, however, does not provide specific frequency or decibel information in order to precisely evaluate hearing acuity.

The Veteran, at the time of his April 2007 claim, asserted that he heard gunfire and explosives, and rocket and mortar attacks during service.  He asserted that he was exposed to noise while working on construction projects during service.  At the time of his November 2008 Substantive Appeal, the Veteran asserted that during service he worked at an air base, without hearing protection, and was around jet noise.  At the time of his May 2010 Board hearing, the Veteran reported that during service he was on a flight line and around jets and helicopter, landing and taking off.  He reported that he was building cover areas for the military jets several times each week and that the jets were constantly taxiing by and making a foul, screeching noise.  

At the time of the Veteran's May 2010 Board hearing, he asserted that after separation from service, he worked for a short time, in construction, with hearing protection.  He asserted that the balance of his professional career was as a city employee, doing work at a desk or inspecting buildings.  He denied any recreational post-service noise exposure.  He reported the onset of his hearing difficulties to be in the early 1980's.  

The Board finds that the Veteran has competently and credibly testified as to his in-service noise exposure.  Specifically, his contention that he was exposed to jet noise while constructing coverings for the jets during service is consistent with his duties in construction, as noted on his DD-214, his service separation record.

Therefore, despite the fact that the record is void of documentation of complaints or treatment for hearing difficulty during service, the Veteran is competent to describe the nature and extent of his in-service noise exposure and, resolving all doubt in favor of the Veteran, the Board finds that he indeed was exposed to acoustic trauma during service.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

Having determined that the Veteran was exposed to acoustic trauma in service, the Board must now determine whether the Veteran has current diagnoses of hearing loss and tinnitus for which service connection may be granted and whether there is a nexus between such disabilities and his service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

Hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes here that the Veteran has submitted record of private treatment, including audiograms, dated from 1995 to 2007.  While the audiograms do not include numerical dictations of the test results, the graphical representations are presented.  In the Board's fact-finding capacity as a de novo appellate body, the Board finds it necessary and appropriate to determine the numerical results as depicted on the audiogram's graphs.  The interpretation of graphic data into numeric results is analogous to computation of average concentric contraction of visual fields (Goldman Bowl) graphs for purposes of rating eye disorders and visual impairment.  See 38 C.F.R. § 4.76a (2010).  Thus, the audiograms may be interpreted, as needed, by the Board.

At the time of the Veteran's private audiological evaluation in June 2007, his pure tone thresholds of the left ear, in decibels, as interpreted by the Board, were 60, 75, 95, and 100, measured at 500, 1000, 2000, and 4000 Hertz, without a result for 3000 Hertz.  His pure tone thresholds of the right ear, in decibels, as interpreted by the Board, were 60, 65, 80, 100, and 100, measured at 500, 1000, 2000, 3000, and 4000 Hertz.  As the Veteran's auditory threshold in all of the frequencies measured was 40 decibels or greater, the Board finds that there is evidence of VA-compliant hearing loss in both ears.  

As to the Veteran's tinnitus, he has reported such since the time of his April 2007 claims.  There is no dispute that Veteran is competent to report symptoms of ringing in the ears that he experiences as this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  The Board thus finds evidence of tinnitus. 

The Veteran underwent VA examination in November 2007.  He was diagnosed with moderate to severe sensorineural hearing loss, bilaterally.  Subsequent to physical examination, including audiometric testing, and review of the claims file, the examiner noted that the Veteran's hearing was within normal limits at the time of his entrance into service and that only whisper voice testing was done at the time of his separation from service.  The examiner noted that the Veteran's earliest post-service hearing tests were conducted 30 years after separation from service.  The examiner opined that, without any tests done around the time of separation from service, it was impossible to determine if the current hearing loss was related to service or some other cause without resorting to mere speculation.  The examiner also opined that the Veteran's tinnitus was likely related to his hearing loss.  

The November 2007 VA opinion is inadequate.  The examiner failed to consider the Veteran's lay statements as to his in-service noise exposure and post-service symptoms.  Specifically, while the examiner noted that the Veteran entered service with hearing within normal limits and underwent whisper voice testing at the time of his separation from service, the examiner did not comment upon any claimed in-service noise exposure and the relationship between such noise exposure and the Veteran's current hearing loss and tinnitus.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

One of the Veteran's private treatment providers, in March 2011, reported that the Veteran had been a patient since 1998 and opined that it is more likely than not that the Veteran's hearing loss and tinnitus are due to his in-service noise exposure.  The private treatment provider reasoned that the Veteran was part of a construction battalion during the Vietnam War and was exposed to high levels of damaging noise for extended periods of time, which at times, likely exceeded 120 decibels, without hearing protection.  The private treatment provider noted that the Veteran reported that he had worked in a construction setting for one year subsequent to separation from service, and that his remaining years of employment primarily consisted of duties in a quieter office environment.  

One of the Veteran's other private treatment providers, in April 2011, reported that the Veteran had been a patient since 1979, and opined that the Veteran's hearing loss is caused by his in-service noise exposure.  The private treatment provider 
reasoned that the Veteran was exposed to gunfire and ordinance explosions and antiaircraft noise without hearing protection while working on construction projects.  The private treatment provider reported that the Veteran had not been exposed to any ototoxic medications or any bacterial or viral infections which could attribute to his hearing loss.  He reported that the Veteran had no exposure to loud noise that could cause injury by virtue of work or other related exposure.  

The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  In the present case, both private treatment providers provided rationale for their opinions.  While it does not appear that the private treatment providers had the opportunity to review the Veteran's claims file, such opinions may not be discounted solely because the private treatment providers did not review the claims file.  Here, as discussed above, the Veteran's service treatment records are silent for complaints, diagnoses, or treatment for hearing loss or tinnitus, and the Veteran does not contend otherwise.  It is clear by review of the private opinions that such considered the Veteran's lay statements, deemed competent and credible by the Board, and review of the claims file would not have provided the private treatment providers additional relevant evidence.  As the private treatment providers provided conclusions with supporting data and reasoned medical explanations, based upon the relevant evidence, the opinions are sufficient and thus probative evidence in the present case.

In this case, as discussed above, the opinion rendered at the time of the November 2007 VA examination is not adequate.  As the November 2007 VA opinion is not adequate, such has no probative value and the only probative opinions as to whether the Veteran's current hearing loss and tinnitus are related to service are the private opinions dated in March 2011 and April 2011. 

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Board has considered whether service connection is warranted for hearing loss and tinnitus on a presumptive basis.  As discussed above, the Veteran's tinnitus is not a condition for which presumptive service connection may be granted and the record fails to show that the Veteran manifested compensable hearing loss within the one year following his service discharge.  As such, presumptive service connection is not warranted for hearing loss and tinnitus.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R.      §§ 3.307, 3.309.

In this case, however, the Board has found that the Veteran was exposed to acoustic trauma during service.  There is also clinical evidence of VA-compliant hearing loss, and the Veteran is competent to report tinnitus.  Finally, there is probative medical evidence that the Veteran's current hearing loss and tinnitus are related to his period of service due to his history of noise exposure.  Thus, service connection for hearing loss and tinnitus is warranted on a direct basis.

Resolving all reasonable doubt in favor of the Veteran, as is required by law, the Board finds that the Veteran incurred hearing loss and tinnitus as a result of his active service.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).


ORDER

Service connection for hearing loss is granted, subject to the laws and regulations governing monetary awards.

Service connection for tinnitus is granted, subject to the laws and regulations governing monetary awards.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


